DETAILED ACTION
	Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashmore et al. (USPGPUB No. 20060240263).
The instant application claims a method for preserving wood; said method comprising contacting wood with a wood treatment composition comprising: (a) a polyurethane polymer comprising a polyol and an isocyanate in a non-aqueous solvent; 
The instant application claims a composition for preserving wood comprising: a) a polyurethane polymer comprising a polyol and an isocyanate in a non-aqueous solvent; (b) an organic solvent; and (c) at least one wood preservative selected from among halogenated isothiazolone biocides, halogenated carbamate fungicides and azole fungicides.
Ashmore et al. claims a method for preserving wood comprising contacting wood with a composition comprising a polymer, an organic solvent and at least one wood preservative selected from among halogenated isothiazolone biocides, halogenated carbamate and azole fungicides (claim 10).  Ashmore et al. exemplifies diluting the polymers in either xylene or 20% xylene in mineral spirits.  Then a solution of 30% DCOIT in xylene is added to obtain the treatment solution.  The formulation was used to treat the wood (paragraph 0058).  Exemplified polymers AH-AK are polyurethane made from IPDI, adipic acid and 1,6-hexanediol (a polyol); TDI, adipic acid, 1,6-hexanediol, neopentyl glycol and 1,4-butanediol; or HDI, polypropyleneglycol and 1,6-hexanediol carbonate (table 1).  DCOIT is 4,5-dichloro-2-n-octyl-4-isothiazolin-3-one (paragraph 0007).  IPDI is isophorone diisocyanate.  TDI is toluene diisocyanate.  HDI is hexamethylene diisocyanate (paragraph 0008). 

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ashmore et al. as applied to claims 1-2, 8 and 10 above and in view of Blow (USPGPUB No. 20060276468).
Applicant Claims
	The instant application claims the organic solvent comprises diesel.  
Determination of the Scope and Content of the Prior Art pp
(MPEP §2141.01)
The teachings of Ashmore et al. are set forth above.  Ashmore et al. teaches organic solvents such as esters, hydrocarbons and oils can be utilized (paragraph 0023).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Ashmore et al. suggests a hydrocarbon solvent, Ashmore et al. does not expressly teach diesel.  However, this deficiency is cured by Blow.
	Blow is directed to a wood preservative composition.  The composition can be prepared in polar or non-polar solvents.  The choice of solvent depends on solubility properties and whether a solution, an emulsion or dispersion is desired.  Solvents include hydrocarbon solvents such as white spirit, diesel, xylene, etc. (paragraph 0053).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashmore et al. and Blow and utilize diesel as the solvent.  It would have been obvious to one of ordinary skill in the art to try known hydrocarbon solvents useful in wood preservatives as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  As taught by Blow, one skilled in the art would manipulate the type of solvent utilized depending on the solubility and type of formulation desired.  
Claims 1-2, 4 and 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Ashmore et al. as applied to claims 1-2, 8 and 10 above and in view of Faust et al. (USPGPUB No. 20150274876).
Applicant Claims
The instant application claims the polyol composition is selected from the group consisting of 100% poly-i -butylene oxide, 6 to 99.99% poly- i-butylene oxide + 0.01 to 94% p-propylene oxide, and 83 to 99.99% poly-i - butylene oxide + 0.01-17% p-tetrahydrofuran.
The instant application claims the isocyanate is polymeric methylene diphenyl diisocyanate.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Ashmore et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Ashmore et al. teaches a polyurethane formed from polybutylene diol, Ashmore et al. does not expressly teach a poly-i-butylene oxide.  While Ashmore et al. teaches diisocyanates, Ashmore does not expressly teach polymeric methylene diphenyl diisocyanate.  However, this deficiency is cured by Faust et al.
	Faust et al. is directed to high strength polyisobutylene polyurethanes.  Polyisobutylene based thermoplastic polyurethanes offer high thermal, oxidative and hydrolytic stability (paragraph 0005).  The mechanical properties of a polyisobutylene based thermoplastic polyurethane exhibit improved tensile strength and percent elongation beyond what was previously known without a polyether or polyester diol 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashmore et al. and Faust et al. and utilize a polyisobutylene diol.  One skilled in the art would have been motivated to utilize polyisobutylene diol in order to provide for a polyurethane which offers high thermal, oxidative and hydrolytic stability as well as high mechanical strength as taught by Faust et al.  The polyisobutylene diols serve as soft segments which provide elastomeric properties to the polyurethane as taught by Faust et al., this provides motivation to utilize this diol.  Since Ashmore et al. teaches the use of butane diols and the polyisobutylene diols are homologs of these diols, one skilled in the art would have a reasonable expectation of success.  
Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  One of ordinary skill in the art would have been motivated to replace isophorone diisocyanate with polymeric diphenylmethane diisocyanate as both are taught by diisocyanates useful in forming polyurethanes by Faust et al.  

Claims 1-2, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ashmore et al. as applied to claims 1-2, 8 and 10 above and in view of Schrinner et al. (US Patent No. 9273210).
Applicant Claims
	The instant application claims the polyurethane polymer is capped.
	The instant application claims the polyurethane polymer is capped with a monoamine or monoalcohol.
	The instant application claims the polyurethane polymer is capped with either butyl amine, octanol, or octyl amine.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Ashmore et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)

	Schrinner et al. is directed to the use of aqueous preparation for the coating of wood surfaces to achieve a natural touch effect.  The invention utilizes a polyurethane dispersion in application to the surface of wood (column 1, lines 13-15).  Taught is the use of building blocks which are located in each case at the chain ends of the polyurethane and cap them.  These building blocks are derived from monofunctional, NCO-reactive compounds such as monoamines or monoalcohols.  Examples include butylamine, octylamine, etc. (column 8, lines 32-46).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashmore et al. and Schrinner et al. and utilize a building block which is a monoamine or monoalcohol in order to cap the end chains of the polyurethane. One skilled in the art would have been motivated to cap the polyurethane to prevent further reaction.  Since Schrinner et al. teaches the formation of a polyurethane which is applied to wood there is a reasonable expectation of success.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught monoamines such as butylamine or octylamine as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17281005. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for preserving wood; said method comprising contacting wood with a wood treatment composition comprising: (a) a polyurethane polymer comprising a polyol and an isocyanate in a non-aqueous solvent; (b) at least one organic solvent; and (c) at least one wood preservative selected from among halogenated isothiazolinone biocides, halogenated carbamate fungicides and azole fungicides.
The instant application claims a composition for preserving wood comprising: a) a polyurethane polymer comprising a polyol and an isocyanate in a non-aqueous solvent; (b) an organic solvent; and (c) at least one wood preservative selected from among halogenated isothiazolone biocides, halogenated carbamate fungicides and azole fungicides.

Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.  Regarding instant claim 4,
Note: MPEP 2144.05: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).



Claims 1-3 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17280998. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘998 claims a method for preserving wood comprising: contacting wood with a wood preservation composition comprising a) a polyurethane polymer synthesized from i) a polyol comprising >95% p-propylene oxide and  ii) an isocyanate b) an organic solvent; and c) at least one wood preservative active selected from among halogenated isothiazolone biocides, halogenated carbamate fungicides and azole fungicides; wherein the isocyanate to polyol molar ratio of the polyurethane polymers is from less than or equal to 0.8 to greater than or equal to 0.1. A composition comprising the same is claimed.  Diesel is claimed.  The same preservative is claimed.  The same isocyanates are claimed.  
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17280998 as applied to claims 1-3 and 8-10 above and in view of Faust et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant application claims the polyol composition is selected from the group consisting of 100% poly-i -butylene oxide, 6 to 99.99% poly- i-butylene oxide + 0.01 to 94% p-propylene oxide, and 83 to 99.99% poly-i - butylene oxide + 0.01-17% p-tetrahydrofuran.
	The claims of copending ‘998 are set forth above.  
	Copending ‘998 does not claim a poly-i-butylene oxide.  However, this deficiency is cured by Faust et al.
	Faust et al. is directed to high strength polyisobutylene polyurethanes.  Polyether macrodiols include 
    PNG
    media_image1.png
    75
    331
    media_image1.png
    Greyscale
(paragraph 0071).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘998 and manipulate the diol utilized.  One skilled in the art would have been motivated to utilize any alkyl diol as they are all taught as suitable in the formation of polyurethanes by Faust et al.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). MPEP 2144.09.
Claims 1-3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17280998 as applied to claims 1-3 and 8-10 above and in view of Schrinner et al. (US Patent No. 9273210). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims the polyurethane polymer is capped.
The claims of copending ‘998 are set forth above.  
Copending ‘998 does not claimed the polyurethane is capped.  However, this deficiency is cured by Schrinner et al. 
Schrinner et al. is directed to the use of aqueous preparation for the coating of wood surfaces to achieve a natural touch effect.  The invention utilizes a polyurethane dispersion in application to the surface of wood (column 1, lines 13-15).  Taught is the use of building blocks which are located in each case at the chain ends of the polyurethane and cap them.  These building blocks are derived from monofunctional, NCO-reactive compounds such as monoamines or monoalcohols.  Examples include butylamine, octylamine, etc. (column 8, lines 32-46).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘998 and Schrinner et al. and utilize a building block which is a monoamine or monoalcohol in order to cap the end chains of the polyurethane. One skilled in the art would have been motivated to cap the polyurethane to prevent further reaction.  Since Schrinner et al. teaches the formation of a polyurethane which is applied to wood there is a reasonable Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-3, 5-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17280979. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘979 claims a method for preserving wood comprising: contacting wood with a wood preservation composition comprising a) a polyurethane polymer synthesized from a polyol comprising >95% p-propylene oxide, ii) an isocyanate, and iii) a capping agent; b) an organic solvent; and c) at least one wood preservative active selected from among halogenated isothiazolone biocides, halogenated carbamate fungicides and azole fungicides; wherein the capping agent is selected from the group consisting of a mono alcohol with alkyl chains greater than or equal to C5 and a secondary amine with alkyl chains greater than or equal to C14 capping agents and mixtures thereof; and further wherein the molecular weight of the polyol is 2000.  A 
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17280979 as applied to claims 1-3, 5-7 and 10 above and in view of Faust et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	The claims of copending ‘979 are set forth above.
	Copending ‘979 does not claim poly-i-butylene oxide. Or the instantly claimed diisocyanates.  However, these deficiencies are cured by Faust et al.
Faust et al. is directed to high strength polyisobutylene polyurethanes.  Polyether macrodiols include 
    PNG
    media_image1.png
    75
    331
    media_image1.png
    Greyscale
(paragraph 0071).  Isocyanates include diphenylmethane diisocyanate (paragraph 0060) and isophorone diisocyanate (paragraph 0061).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘979 and In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). MPEP 2144.09.  It would have been obvious to one of ordinary skill in the art to try any known isocyanate as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 1-3, 5-7 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17280973. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘973 claims a method for preserving wood comprising: contacting wood with a wood preservation composition comprising a) a polyurethane polymer synthesized from i) a polyol comprising >95% p-propylene oxide, ii) an isocyanate, and iii) a capping agent; b) an organic solvent; and c) at least one wood preservative active selected from among halogenated isothiazolone biocides, halogenated carbamate fungicides and azole fungicides; wherein the capping agent is selected from the group 
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17280973 as applied to claims 1-3, 5-7 and 10 above and in view of Faust et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
	The claims of copending ‘973 are set forth above. 
	Copending ‘973 does not claim particular isocyanates or poly-i-butylene oxide.  However, this deficiency is cured by Faust et al.
	The teachings of Faust et al. are set forth above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘973 and manipulate the diol utilized.  One skilled in the art would have been motivated to utilize any alkyl diol as they are all taught as suitable in the formation of polyurethanes by In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). MPEP 2144.09.  It would have been obvious to one of ordinary skill in the art to try any known isocyanate as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616